Citation Nr: 1543159	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  07-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with adjustment disorder and depressed mood prior to October 10, 2013.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to September 1993, and November 2006 to February 2007.

This matter originally came to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in North, Little Rock, Arkansas.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in February 2010.  A transcript of the hearing is of record.  

This case was previously before the Board for appellate consideration in August 2012 and August 2013.  In an August 2012 decision, the Board increased the Veteran's disability rating to 50 percent for the entire claims period, and denied a disability rating in excess of 50 percent.  The Veteran appealed the Board's August 2012 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to a disability rating in excess of 50 percent for PTSD.  In a March 2013 Order, the Court granted the JMR and vacated that portion of the August 2012 Board decision.  Thereafter, the claims file was returned to the Board and in August 2013, the Board remanded the claim for additional development.  The case was subsequently returned to the Board.  The Board issued a decision in May 2014 that granted a 70 percent evaluation for the Veteran's psychiatric disability beginning October 10, 2013 and remanded the TDIU issue.  The parties filed a JMR requesting the Court vacate the Board's decision as to the issue of a higher evaluation than 70 percent prior to October 10, 2013.  In a June 2014 Order, the Court granted the JMR and vacated the May 1, 2014 decision of the Board insofar as it found that entitlement to a disability rating of 70 percent for Appellant's service-connected PTSD was not established prior to October 10, 2013 and remanded the matter for additional development and/or adjudication.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with adjustment disorder and depressed mood prior to October 10, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On August 21, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative, that a withdrawal of the appeal for entitlement to TDIU is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to TDIU by the appellant's authorized representative for the issue of TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn the appeal of TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to TDIU is dismissed.


REMAND

The Board finds that a remand is necessary for clarification of some inconsistencies in the record regarding the Veteran's employment status.  In a May 2013 statement, the Veteran reported that he was going to retire from teaching in July because he has to lie down in the supply room every day due to the stress from teaching.  During the October 2013 VA examination, the Veteran reported that he retired due to disability in July 2013.  Despite this, a January 28, 2014 VA treatment record indicates that the Veteran worked as a Reserve Officers' Training Corps (ROTC) teacher at Benton High School (BHS).  Whether the Veteran was able to work during this period is relevant to his claim for a higher rating for PTSD because occupational impairment is a criterion considered under the General Rating Formula for Mental Disorders.  38 C.F.R. §4.130.  Accordingly, the Veteran's complete employment personnel and treatment records should be requested from BHS where he was employed as a ROTC instructor.

In a July 2014 statement, the Veteran reported that he was not working but "drawing on Social Security."  As the Veteran alleges he retired due to his disabilities, it is unclear whether the Veteran is receiving disability benefits or retirement benefits from Social Security Administration (SSA).  The AMC/RO should ask for clarification from the Veteran as to what kind of benefits he is receiving from SSA.  If he is receiving disability benefits from SSA, the AMC/RO should ask the Veteran what disability is the basis for his benefits.  If relevant to his PTSD claim, SSA records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since July 2014 and associate them with the claims file.

2. Ask the Veteran whether he is receiving disability benefits or retirement benefits from SSA.  If he is receiving disability benefits from SSA for a psychiatric disability, obtain these records from SSA.

3. Provide the appellant all notice of VA's duties to notify and assist.  

4. Request clarification from the Veteran as to whether he was employed by the Army/Arkansas National Guard and/or BHS while working as a ROTC instructor at BHS.  As to each identified employer, request that he submit authorization necessary to enable VA to obtain his complete occupational personnel and treatment records.  All records requests and response received must be documented in the claims file.

5. After the above development has been completed to the extent possible, an addendum opinion should be obtained from the October 10, 2013 examiner who provided the VA PTSD examination.  The Veteran's electronic claims folder and a copy of this REMAND must be made available to the examiner, and the examiner must review the entire claims file including any newly obtained evidence from the Veteran's employer.

The examiner should review the record and provide an opinion as to the severity of the Veteran's PTSD for the period prior to October 10, 2013.  The examiner should describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's PTSD, specifically the level of occupational and social impairment the Veteran's PTSD creates, including whether this disability renders the Veteran unemployable. The examiner must base her assessment an accurate history and note any recent statements that are received by the Veteran which explain when he stopped working.  

A complete rationale should be given for all opinions and conclusions expressed. 

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the October 2013 VA examiner is not available, another competent professional may provide the opinion after reviewing the October 2013 examination report and the claims file.  

6. All applicable laws and regulations should be considered, and the issue readjudicated.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


